ORDER

The Court of Appeals of Maryland, having considered the Joint Petition For Indefinite Suspension By Consent and the record herein, it is this 16th day of May, 2013;
ORDERED, by the Court of Appeals of Maryland, that Respondent, Jewell Rocheal Parker, be, and she is hereby, Indefinitely Suspended by Consent from the practice of law in the State of Maryland; and it is further
ORDERED, that the Clerk of this Court shall remove the name of Jewell Rocheal Parker from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).